Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are the claims recite “displaying a cursor at a line of text within the text…in accordance with a determination that the multi-finger swipe gesture is in a direction at least partially parallel to the line of text and towards an edge of the touch screen display, moving the cursor to a distal point of the text without selecting any portion of the line of text” which, in combination with the other recited features, is not taught and/or suggested within the prior art.
The closest prior art (Ouyang et al. (US 2014/0109016); Westerman et al. (US 2008/0036743); Budelli (US 2010/0293460)) disclose of moving a cursor within text without selecting any portion of the line of text [See, for example, Figure 4 of Budelli].  However, the prior art merely teaches that a cursor is moved relative to the movement of the finger (See, for example, Figure 4 and paragraph [0025] of Budelli) which amounts to a “drag” gesture, and fails to teach the specifically claimed “multi-finger swipe gesture…in a direction at least partially parallel to the line of text and towards an edge of the touch screen display” which then causes the cursor to move to a distal point of the text without selecting text [See Figures 4A and 5F and paragraphs [00293] and [00303]-[00309] of the present application, which define the multi-finger swipe gesture which does not select text to be a flick gesture that is different from a drag gesture which can select text.].  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
19 August 2022